Appeal by claimant from a judgment of the Court of Claims which dismissed her claim after trial. The claim purports to be for damages sustained by the claimant by reason of an alleged unlawful detention from February 25, 1949 to March 14, 1949, in Bellevue Hospital, pursuant to an order of a City Magistrate of the City of Hew York, acting under title IV A of part VI of the Code of Criminal Procedure. It does not appear that claimant was ever confined in any State institution or that she was ever detained lawfully or unlawfully by any officer or employee of the State of Hew York. There is no evidence of any negligence on the part of the State. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.